Citation Nr: 1146246	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  06-05 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for heart failure, including as secondary to herbicide exposure or as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for liver failure, including as secondary to herbicide exposure or as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for renal failure, including as secondary to herbicide exposure or as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for blood condition, including as secondary to herbicide exposure or as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for hepatitis, including as secondary to herbicide exposure or as secondary to service-connected diabetes mellitus.

6.  Entitlement to service connection for a disability manifested by recurring burning on urination, including as secondary to herbicide exposure or as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran had active service from March 1968 until March 1970, including service in the Republic of Vietnam from July 1969 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from December 2004 and August 2006 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi.

The Veteran presented testimony before a Decision Review Officer in May 2007.  In March 2008, the Veteran was afforded a personal hearing before the undersigned.  Transcripts of these hearings have been associated with the claims file.

In July 2008 and June 2010, the Board remanded the matter for additional evidentiary development.

In June 2010, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in August 2010.  In October 2010, the Board informed the veteran that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  In October 2010, the Veteran's representative offered argument in support of the claim and accordingly, the Board will proceed with the consideration of his case.

At last report, the Veteran was unable to work, due in part of his service-connected disabilities.  As such, the Board finds that the records raises a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU); however, this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for liver failure, hepatitis, chronic renal failure, a blood disorder, and a disability manifested by recurring burning on urination are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  The evidence shows that the Veteran served in the Republic of Vietnam during the Vietnam era and has been diagnosed as having coronary artery disease.

2.  The medical evidence shows that the Veteran's coronary artery disease is compensably disabling.

CONCLUSION OF LAW

The Veteran's ischemic heart disease, currently manifested by coronary artery disease, is presumed to have been incurred during his active service in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision herein to grant service connection for coronary artery disease constitutes a full grant of the benefits sought on appeal, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.

As discussed in detail below, the Veteran contends that his current coronary artery disease is attributable to his exposure to herbicides while stationed in Vietnam or incurred or aggravated as a result of his service-connected diabetes mellitus. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

VA regulations provide that, if a Veteran served in Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides during such service.  Further, certain disease will be presumed service-connected due to such exposure, even if there is no record of the disease during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

Effective August 31, 2010, VA's Secretary amended the list of diseases under section 3.309(e) that are presumed to be associated with herbicide exposure to include ischemic heart disease, which is defined to include coronary artery disease and acute, subacute, or old myocardial infarction.  Here, the evidence of record reflects that the Veteran served in Vietnam from July 1969 to March 1970 and has been diagnosed as having coronary artery disease that is compensably disabling.  Thus, service connection is warranted


ORDER

Service connection for coronary artery disease, previously claimed as a heart condition, is granted.


REMAND

The Veteran asserts that liver failure, renal failure, blood condition, hepatitis, and a disability manifested by recurring burning on urination are secondary to herbicide exposure or secondary to service-connected diabetes mellitus.  In addition, because service connection has now been established for the Veteran's coronary artery disease, the Board finds that VA must consider whether service connection for these conditions is also warranted as related to the Veteran's coronary artery disease, his diabetes mellitus, and/or the aggregate impact of these conditions.  Although he has not asserted service connection based on his heart disease, courts have held that proceedings before VA are nonadversarial and VA's obligation to analyze claims goes beyond the arguments explicitly made.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.).  Further, as noted above, exposure to Agent Orange is conceded in this case, as service personnel records showed that the Veteran served in the Republic of Vietnam from July 1969 to March 1970.

In October 2004 and March 2005 statements, a private treatment provider, J.C.M., D.O., noted that the Veteran had been exposed to Agent Orange and had numerous symptoms/diagnoses including chronic renal failure, kidney abnormalities, liver failure, liver dysfunction, hemolytic uremia syndrome, hemolytic anemia, benign essential hypertension, congestive heart failure, hepatitis, jaundice, recurrent burning on urination, thrombocytopenia, and dialysis that were causally related to that exposure.  He referred to www.usretdsp.comlagentorange.htm, noting that the Veteran has experienced numerous symptoms related to Agent Orange exposure according to current online literature.  

In a March 2005 statement, a private physician, K.G.W., M.D., noted that the Veteran had been treated in October 2001 for severe illness with acute renal failure, hepatitis, and hemolytic uremic syndrome as well as significant other hematological problems of anemia, thrombocytopenia, and congestive heart failure that required a prolonged ICU course and dialysis.  It was noted that the Veteran was left with residual health problems and had a history of type II diabetes as well as exposure to Agent Orange related to service.  The physician opined that there was certainly a possibility that the March 2001 illness and other chronic health problems may be related to Agent Orange exposure.  

In a December 2005 statement, K.G.W., M.D. listed multiple symptoms/diagnoses, including kidney abnormalities, liver dysfunction, elevated blood pressure, hepatitis, jaundice, and recurrent burning on urination, opining that the listed symptoms/diagnoses were causally related to the Veteran's in-service Agent Orange exposure.  The examiner cited www.usretdsp.come.lagentorange.htm. 

A May 2006 private treatment record from R.E.C., M.D. states that the Veteran recently presented with a myocardial infarction and had to have a coronary stent.  The Veteran was noted to be much improved with clear chest and heart without rub or gallop after previous acute renal failure and hemolytic uremic syndrome. 

In a December 2006 VA examination report, the Veteran related a history of hypertension and hypercholesterolemia that predated his diabetes mellitus by many years, severe E. coli infection with acute renal failure in 2001, and frequent kidney stones over the last 10 to 15 years.  The examiner diagnosed Type 2 diabetes mellitus, essential hypertension, chronic renal dysfunction, erectile dysfunction, and hyperlipidemia.  It was indicated that the Veteran has diabetes mellitus which by his history and the record, was diagnosed in 2004.  The examiner indicated that the Veteran had no bowel or bladder dysfunction related to diabetes mellitus.  Findings of chronic renal disease were noted to be related to his episode of E. coli sepsis and not his diabetes. 

VA treatment records dated in 2006 and 2007 show findings of unspecified disorder of the kidney and ureter, diabetes mellitus type II, hyperlipidemia, erectile dysfunction, chronic renal insufficiency, GERD, management of kidney stones, and tobacco use disorder.  An August 2006 renal ultrasound report listed an impression of no hydronephrosis, right renal stones, and perinephric fluid collection. 

In July 2008, the Board remanded the matter to the RO in order to obtain a VA examination with an opinion in order to determine whether the Veteran's claimed disabilities were aggravated by his service-connected diabetes mellitus, which was not addressed in the December 2006 VA examination.

In a February 2009 VA examination report, the examiner, a VA physician, diagnosed chronic kidney disease, essential hypertension, status post surgical cholecystectomy, hyperlipidemia, coronary artery disease, status post myocardial infarction with stent placement, renal lithiasis, and fatty liver.  It was noted that the Veteran was diagnosed with diabetes mellitus in 2004.  The examiner indicated that hypertension and onset of renal dysfunction were developed prior to onset of diabetes, and therefore, cannot be caused by type 2 diabetes mellitus.  

The examiner also opined that hepatitis noted during the Veteran's hospital stay in 2001 was as likely as not related to the hemolytic uremic syndrome resultant from the Escherichia coli infection.  Following hospitalization, the Veteran's liver function returned to normal and he has been asymptomatic in this regard since that time.  He also gave no history of risk factors for development for viral hepatitis.  Hepatitis A, B, and C were noted to be negative.  

Additionally, anemia and thrombocytopenia related to hemolytic uremic syndrome cleared after the infection was brought under control and the Veteran was indicated not to have any further difficulty with those conditions.  Hemolytic uremic syndrome was noted to develop in 2001, prior to the onset of diabetes mellitus, and therefore, was not felt to be related.  However, etiology of dysuria was noted to be unclear but present since his hospitalization in 2001.  The examiner indicated speculation would be required to list a specific diagnosis. 

In a June 2009 addendum VA medical opinion, the same VA physician indicates that there was no clear evidence that the Veteran's diabetes has aggravated his renal dysfunction.  It was again noted that the exact etiology of the Veteran's dysuria was unclear.  However, the physician opined that there was no evidence that diabetes aggravated or was in any way related to dysuria.  It was further noted that there was no evidence that the Veteran's diabetes has aggravated any of his other medical problems. 

Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, on remand, VA must determine whether it is at least as likely as not that any of the conditions for which the Veteran is seeking service connection was caused or aggravated by his service-connected diabetes mellitus and coronary artery disease, to include the aggregate impact of both service-connected conditions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his liver failure, hepatitis, chronic renal failure, blood disorder, and a disability manifested by recurring burning on urination.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Obtain and associate with the claims file for consideration all VA or other records concerning any evaluation or treatment the Veteran has received for liver failure, hepatitis, chronic renal failure, blood disorder, and a disability manifested by burning on urination.  All efforts to obtain all identified records should be documented.  If, after sufficient attempts, it is determined identified records do not exist or that further attempts to obtain them would be futile, then also make an express declaration of this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).

3.  After obtaining all additional treatment records, schedule the Veteran for a VA examination.  The claims file, including a copy of this remand, must be made available to the examiner for review.  

The examiner should review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner should identify all current diagnoses that pertain to the Veteran's claimed disorders, including liver failure, hepatitis, chronic renal failure, blood disorder, and a disability manifested by burning on urination.  For each diagnosis, provide an opinion as to whether it is as least as likely as not that any disability found to be present had its onset in or is related to service, to include in-service herbicide exposure.  

If the examiner determines that any diagnosis involving liver failure, hepatitis, chronic renal failure, blood disorder, and a disability manifested by burning on urination is not directly related to the Veteran's active service, the examiner is asked to provide an opinion as to whether it is at least as likely as not that any diagnosis involving liver failure, hepatitis, chronic renal failure, blood disorder, and a disability manifested by burning on urination was caused or aggravated as a consequence of the Veteran's service-connected diabetes mellitus, coronary artery disease, and/or the aggregate impact of both service-connected disabilities.  In responding to this inquiry, the examiner should address whether the Veteran's diabetes mellitus and/or coronary artery disease increased the likelihood that the Veteran would develop any of the conditions for which he seeks secondary service connection.

The examiner should prepare a legible report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  

All findings and conclusions must be set forth in a legible report.

4.  Then, the RO should readjudicate the appeal.  If the benefit sought on appeal remains denied, the RO should issue the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


